On Petition fob Rehearing.
Per Curiam.
We are requested by counsel for appellant to modify the language of our opinion upon rehearing filed in this case, found in- 65 Wash. 622, 121 Pac. 833, which seems to criticise counsel for language used in their petition for rehearing. It is but fair to counsel for appellant to state that the language of the court complained of was used in disposing of a petition for rehearing which has been prepared but never filed or become a part of the record in this case. Copies of this petition had been sent by mail to the several judges, as is often done by counsel at the time of filing the original in the case. Thereafter another petition was filed, which became the formal petition for rehearing. This petition contained no language in the least discourteous to the court, and was evidently filed to avoid any seeming discourtesy which may have been contained in the former petition. In disposing of the questions presented upon rehearing, the court assumed that the first petition, which was in the hand of each judge, had been filed by counsel, as the practice of sending copies of such petitions to the several judges is quite uniform. We are satisfied that counsel had no intention of committing any act of discourtesy, and deem it but just to them that we now so state, in view of the fact that our language, seeming to so indicate, appears in the published report of the case.
A reexamination of the questions presented induces us to adhere to our former opinion upon the merits of the ease. The petition for rehearing is therefore denied.